         Case 4:18-cv-00342-KGB Document 72 Filed 07/30/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

DONNA CAVE, et al                                                    PLAINTIFF

V.                               Case No. 4:18-cv-00342-KGB

MARK MARTIN, Arkansas Secretary of State
in his Official Capacity                                             DEFENDANT

                      MOTION OF SEPARATE PLAINTIFF
                       JOAN DIETZ TO WITHDRAW AS
                               PLAINTIFF


       Comes separate Plaintiff Joan Dietz, and for her Motion to Withdraw as

Plaintiff states:

       1.     Separate Plaintiff Joan Dietz hereby moves to withdraw as a Plaintiff

in this matter.

       2.     Separate Plaintiff seeks to withdraw due to unforeseen personal

complications that have nothing to do with the facts of this case.

       3.     There remain other Plaintiffs with the same interests as Plaintiff Dietz.

This case should continue to proceed on behalf of all other Plaintiffs.


                                           1
        Case 4:18-cv-00342-KGB Document 72 Filed 07/30/19 Page 2 of 3




      WHEREFORE, the Motion of Joan Dietz to withdraw as a Plaintiff in this

matter should be granted.

                                    Respectfully Submitted


                                    MONICA L. MILLER
                                    Attorney for Plaintiffs
                                    American Humanist Association
                                    1777 T Street N.W.
                                    Washington, D.C. 20009
                                    Telephone: (202) 238-9088
                                    Facsimile: (202) 238-9003
                                    Email: mmiller@americanhumanist.org
                                    CA Bar: 288343 / DC Bar: 101625

                                    DAVID A. NIOSE
                                    Attorney for Plaintiffs
                                    Law Offices of David Niose
                                    348 Lunenburg Street, Suite 202
                                    Fitchburg, MA 01420
                                    Telephone: (978) 343-0800
                                    Email: dniose@nioselaw.com
                                    MA Bar: 556484/ DC Bar 1024530


                                    PATRICK C. ELLIOTT
                                    Senior Counsel
                                    Freedom From Religion Foundation
                                    PO Box 750
                                    Madison, WI 53701
                                    (608) 230-8443
                                    WI Bar No. 1074300
                                    (Petition for Pro Hac Vice pending)




                                      2
Case 4:18-cv-00342-KGB Document 72 Filed 07/30/19 Page 3 of 3




                           Baker Schulze Murphy and Patterson
                           2311 Biscayne Drive
                           Suite 300
                           Little Rock, AR 72227
                           Telephone: (501) 537-1000
                           Facsimile: (501) 537-1001
                           www.bsmp.law




                           J.G. “Gerry” Schulze
                           Attorney at Law
                           Ark. Bar No. 83156
                           gschulze@bsmp.law




                             3
